EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 1-13 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 directed to species (Figs. 1 and 2) which were non-elected without traverse.  Accordingly, claims 1-13 have been cancelled.
Response to Arguments
Applicant’s arguments, see pages 10-15, filed 14 June 2021, with respect to previously rejections made by the Examiner under 35 U.S.C. 112(a), have been fully considered and are persuasive.  All previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 14-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 14 and 19 are the inclusion of the specific limitations of three reflective surfaces, each having specific known acoustic impedances with associated known distances between the reflective surfaces, all being at least partially immersed in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861